Detailed Action
	This action is responsive to an original application filed on 12/1/2020 with acknowledgement that this application does not claim priority date to another application.
	Claims 1, 4-7, and 16-22 are currently pending.  Claims 2-3 and 8-15 are cancelled. 1 and 16 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on May 31, 2022 is acknowledged.  One page of amended specification and three pages of amended claims were received on 5/31/2022.  The specification has been amended such that it is no longer objected to.  Claims 1, 6, 16, and 18 have been amended.  Claims 2-3 and 8-15 have been cancelled.  Claims 21-22 are newly presented.  The claims have been amended such Claim 8 is no longer objected to and Claims 6 and 18 are no longer rejected under 35 U.S.C. 112(b).  Claims 1, 4-7, 16-22 are now rejected under 35 U.S.C. 112(a) as noted below and Claim 19 is now rejected under 35 U.S.C. 112(b) as noted below.
Election/Restrictions
	The applicant is required to elect one of the following patentably distinct species of fuel injector nozzles:
Fuel Injector Nozzle Species A: Figures 2-4; and
Fuel Injector Nozzle Species B: Figures 5-7. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Jeffrey Gilbo on 12/16/2021 to request an oral election to the above restriction requirement, which resulted in the election without traverse of Fuel Injector Nozzle Species A, drawn to Figures 2-4 (Claims 1-8 and 16-20).  
Claims 9-15, which are now cancelled, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 each state “wherein the second distance is greater than the first distance”, which is not supported by the description which states “The second distance can be less than the first distance such that the one or more second injection orifices are closer to the end of the nozzle body than the one or more first injection orifices” in paragraph 0014 (also see Paragraph 0026) and shows the second distance being less than the first distance in Figs. 2-4.  Nowhere in the description is it disclosed that the second distance can be greater than the first distance.  For the purpose of examination, “wherein the second distance is greater than the first distance” in Claims 1 and 16 will be interpreted as “wherein the second distance is less than the first distance”.    
Claims 4-7 and 21 depend on Claim 1, therefor they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement  because Claim 1 fails to comply with the written description requirement.
Claims 17-20 and 22 depend on Claim 16, therefor they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement  because Claim 16 fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it states “wherein the second distance is less than the first distance” which contradicts Claim 16 from which it depends, which states “wherein the second distance is greater than the first distance”.  For the purpose of examination, Claim 16 will be interpreted to state “wherein the second distance is less than the first distance”, and Claim 19 will be treated as a duplicate of Claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,429,065 to Zoeller et al. (“Zoeller”).
As to Claim 1, Zoeller discloses a fuel injector nozzle (Fig. 2 #5 “injector”) comprising: 
a nozzle body (See Annotated Fig. 2) having a nozzle cavity (See Annotated Fig. 2) and a nozzle tip (Fig. 2 #23 “injector tip”) defining an end of the nozzle body (See Annotated Fig. 2); 
one or more first injection orifices (Fig. 2 #9 “first injection orifices”, See Col. 5 Lines 37-39) having a first diameter (See Annotated Fig. 2-Detail, Col. 6 Lines 24-58), the one or more first injection orifices being located a first distance from the end of the nozzle body and connecting the nozzle cavity to a combustion chamber of an engine (See Annotated Fig. 2, Col. 5 Line 55 – Col. 6 Line 23); and 
one or more second injection orifices (Fig. 2 #10 “second injection openings, See Col. 5 Lines 39-41) having a second diameter that is different than the first diameter (See Annotated Fig. 2-Detail, Col. 6 Lines 24-58), the one or more second injection orifices being located a second distance from the end of the nozzle body and connecting the nozzle cavity to the combustion chamber of the engine (See Annotated Fig. 1, Col. 5 Line 55 – Col. 6 Line 23), wherein the second distance is less than the first distance (See Annotated Fig. 2, Col. 5 Line 55 – Col. 6 Line 23).
As to Claim 4, in reference to the fuel injector nozzle of Zoeller as applied to Claim 1 above, Zoeller further discloses wherein the one or more first injection orifices include an exterior edge on an outside surface of the nozzle body and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 2-Detail), wherein the interior edge is chamfered or rounded (Per Col. 7 Lines 35-37 it is understood that the interior edge of the first injection orifices can be rounded).
As to Claim 5, in reference to the fuel injector nozzle of Zoeller as applied to Claim 1 above, Zoeller further discloses wherein the one or more second injection orifices include an exterior edge on an outside of the nozzle body and an interior edge on an inside of the nozzle body (See Annotated Fig. 2-Detail), wherein the interior edge is chamfered or rounded (Per Col. 7 Lines 35-37 it is understood that the interior edge of the second injection orifices can be rounded).
As to Claim 7, in reference to the fuel injector nozzle of Zoeller as applied to Claim 1 above, Zoeller further discloses wherein a length of the nozzle body extends in a vertical direction (See Annotated Fig. 2) and the one or more second injection orifices are offset from the one or more first injection orifices in a horizontal direction (See Annotated Fig. 2).
As to Claim 16, Zoeller discloses an apparatus (Fig. 2 #5 “injector) operational to inject fuel into a combustion chamber of an engine (See Annotated Fig. 1, Col. 5 Line 55 – Col. 6 Line 23), the apparatus comprising: 
a nozzle body (See Annotated Fig. 2) including: 
a nozzle cavity (See Annotated Fig. 2) defined by an interior surface of the nozzle body (See Annotated Fig. 2) 
a nozzle tip (Fig. 2 #23 “injector tip”) that defines an end of the nozzle body (See Annotated Fig. 2); and 
a plurality of injection orifices (Fig. 2 #9 “first injection orifices” and #10 “second injection orifices”), wherein fuel flows through the nozzle cavity and out of the plurality of injection orifices into the combustion chamber of the engine (See Annotated Figs. 1 and 2, Col. 5 Line 55 – Col. 6 Line 23), wherein the plurality of injection orifices includes: 
one or more first injection orifices (Fig. 2 #9 “first injection orifices”, See Col. 5 Lines 37-39) having a first diameter (See Annotated Fig. 2-Detail), the one or more injection orifices being located a first distance from the end of the nozzle body and connecting the nozzle cavity to the combustion chamber of the engine (See Annotated Fig. 1, Col. 5 Line 55 – Col. 6 Line 23); and 
one or more second injection orifices (Fig. 2 #10 “second injection orifices”, See Col. 5 Lines 39-41) having a second diameter (See Annotated Fig. 2-Detail) that is different than the first diameter (Col. 6 Lines 24-58), the one or more second injection orifices being located a second distance from the end of the nozzle body and connecting the nozzle cavity to the combustion chamber of the engine (See Annotated Fig. 1, Col. 5 Line 55 – Col. 6 Line 23), wherein the second distance is less than the first distance (See Annotated Fig. 2, Col. 5 Line 55 – Col. 6 Line 23).
As to Claim 17, in reference to the apparatus of Zoeller as applied to Claim 16 above, Zoeller further discloses wherein the plurality of injection orifices includes an exterior edge on an outside surface of the nozzle body and an interior edge on an inside surface of the nozzle body (See Annotated Fig. 2-Detail), wherein the interior edge of the plurality of injection orifices is rounded (Per Col. 7 Lines 35-37 it is understood that the interior edges of the first injection orifices and the interior edges of the second injection orifices can be rounded).
As to Claim 19, in reference to the apparatus of Zoeller as applied to Claim 16 above, Zoeller further discloses, wherein the second distance is less than the first distance (See Annotated Fig. 2, Col. 5 Line 55 – Col. 6 Line 23).
As to Claim 20, in reference to the apparatus of Zoeller as applied to Claim 16 above, Zoeller further discloses wherein a length of the nozzle body extends in a vertical direction (See Annotated Fig. 2) and individual ones of the one or more second injection orifices are offset from individual ones of the one or more first injection orifices in a horizontal direction (See Annotated Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller in view of US Patent 6,644,268 to König et al (“König”).
Regarding Claim 6, in reference to the fuel injector nozzle of Zoeller as applied to Claim 1 above, Zoeller does not further disclose wherein the second diameter is half of the first diameter (See Annotated Fig. 2-Detail, the second diameter appears that it may be close to half of the first diameter but not exactly half of the first diameter).  
However, König discloses a fuel injector nozzle (Fig. 1 #1 “fuel injection valve”) comprising:
a nozzle body (See Annotated Fig. 4) having a nozzle cavity (See Annotated Fig. 4) and a nozzle tip defining an end of the nozzle body (See Annotated Fig. 4),
one or more first injection orifices (Fig. 4 #10 “main injection ports”) having a first diameter (See Col. 3 Lines 8-11), the one or more first injection orifices being located a first distance from the end of the nozzle body (See D1 in Annotated Fig. 4) and connecting the nozzle cavity to a combustion chamber of an engine (Fig. 6 #7 “combustion chamber”, See Col. 4 Lines 40-44); and
one or more second injection orifices (Fig. 4 #9 “pilot injection ports”) having a second diameter (See Col. 3 Lines 8-11) that is less than the first diameter (See Col. 3 Lines 8-11, See Figs. 4 and 5), the one or more second injection orifices being located a second distance from the end of the nozzle body (See D2 in Annotated Fig. 4) and connecting the nozzle cavity to the combustion chamber of the engine (See Col. 4 Lines 40-44), wherein the second distance is less than the first distance (See D2 compared to D1 in Annotated Fig. 4),
wherein the second diameter is half of the first diameter (See Col. 3 Lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injector nozzle of Zoeller such that the second diameter is half of the first diameter, as taught by König for the purpose of forming a common jet with uniform jet bundles distributed over a periphery of the fuel injector nozzle (See Col. 2 Line 65 – Col. 3 Line  11).  Furthermore, such a diameter ratio is a result effective variable, wherein the size of the second diameter relative to the first diameter would affect the spreading of fuel from the fuel injector nozzle to a particular area (See Zoeller Col. 6 Lines 34-42).  Therefore, it would have only required routine optimization to determine a suitable diameter ratio from a finite number of identified, predictable solutions for injecting fuel into a combustion chamber with optimal coverage, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.   
Regarding Claim 18, in reference to the apparatus of Zoeller as applied to Claim 16 above, Zoeller does not further disclose wherein the second diameter is half of the first diameter (See Annotated Fig. 2-Detail, the second diameter appears that it may be close to half of the first diameter but not exactly half of the first diameter).  
However, König discloses an apparatus operational to inject fuel into a combustion chamber of an engine (Fig. 1 #1 “fuel injection valve”), the apparatus comprising:
a nozzle body (See Annotated Fig. 4) including:
a nozzle cavity defined by an interior surface of the nozzle body (See Annotated Fig. 4);
a nozzle tip that defines an end of the nozzle body (See Annotated Fig. 4); and
a plurality of injection orifices (See Annotated Fig. 4), wherein fuel flows through the nozzle cavity and out of the plurality of injection orifices into the combustion chamber of the engine (See Col. 4 Lines 40-44), wherein the plurality of injection orifices includes:
one or more first injection orifices (Fig. 4 #10 “main injection ports”) having a first diameter (See Col. 3 Lines 8-11), the one or more first injection orifices being located a first distance from the end of the nozzle body (See D1 in Annotated Fig. 4) and connecting the nozzle cavity to a combustion chamber of an engine (See Col. 4 Lines 40-44); and
one or more second injection orifices (Fig. 4 #9 “pilot injection ports”) having a second diameter (See Col. 3 Lines 8-11) that is less than the first diameter (See Col. 3 Lines 8-11, See Figs. 4 and 5), the one or more second injection orifices being located a second distance from the end of the nozzle body (See D2 in Annotated Fig. 4) and connecting the nozzle cavity to the combustion chamber of the engine (See Col. 4 Lines 40-44), wherein the second distance is less than the first distance (See D2 compared to D1 in Annotated Fig. 4),
wherein the second diameter is half of the first diameter (See Col. 3 Lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zoeller such that the second diameter is half of the first diameter, as taught by König for the purpose of forming a common jet with uniform jet bundles distributed over a periphery of the apparatus (See Col. 2 Line 65 – Col. 3 Line  11).  Furthermore, such a diameter ratio is a result effective variable, wherein the size of the second diameter relative to the first diameter would affect the spreading of fuel from the apparatus to a particular area (See Zoeller Col. 6 Lines 34-42).  Therefore, it would have only required routine optimization to determine a suitable diameter ratio from a finite number of identified, predictable solutions for injecting fuel into a combustion chamber with optimal coverage, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller in view of US PGPUB 2021/0285411 A1 to Itaya et al. (“Itaya”).
Regarding Claims 21, in reference to the fuel injector nozzle of Zoeller as applied to Claim 1 above, Zoeller does not disclose wherein at least one injection orifice of the one or more first injection orifices or the one or more second injection orifices includes a counterbore hole.
However, Itaya discloses a fuel injector nozzle (Fig. 2 #23 “fuel injection valve”) comprising injection orifices (Fig. 2 #207 “fuel injection holes”) that include counterbore holes (See Figs. 4 and 5, See Paragraph 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injector nozzle of Zoeller such at least one injection orifice of the one or more first injection orifices or the one or more second injection orifices includes a counterbore hole, as taught by Itaya for the purpose of restricting attachment of fuel to the combustion chamber (See Paragraph 0051).
Regarding Claim 22, in reference to the apparatus of Zoeller as applied to Claim 16 above, Zoeller does not disclose wherein at least one injection orifice of the one or more first injection orifices or the one or more second injection orifices includes a counterbore hole.
However, Itaya discloses an apparatus operational to inject fuel into a combustion chamber of an engine (Fig. 2 #23 “fuel injection valve”), the apparatus comprising injection orifices (Fig. 2 #207 “fuel injection holes”) that include counterbore holes (See Figs. 4 and 5, See Paragraph 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zoeller such at least one injection orifice of the one or more first injection orifices or the one or more second injection orifices includes a counterbore hole, as taught by Itaya for the purpose of restricting attachment of fuel to the combustion chamber (See Paragraph 0051).


    PNG
    media_image1.png
    821
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    884
    928
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    796
    770
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    772
    1108
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.  Applicant has amended Claims 1 and 16 to state “wherein the second distance is greater than the first distance”, however this limitation is not supported by the description which states “The second distance can be less than the first distance such that the one or more second injection orifices are closer to the end of the nozzle body than the one or more first injection orifices” in paragraph 0014 (also see Paragraph 0026) and shows the second distance being less than the first distance in Figs. 2-4.  Nowhere in the description is it disclosed that the second distance can be greater than the first distance.  Thus, for the purpose of examination, “wherein the second distance is greater than the first distance” in Claims 1 and 16 is being interpreted as “wherein the second distance is less than the first distance”, which Zoeller discloses as noted above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
6/7/2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752